Citation Nr: 1537578	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE


1. Entitlement to an initial rating in excess of 20 percent, prior to April 1, 2011, and in excess of 30 percent thereafter, for degenerative joint disease of the left knee based on limitation of extension.
 
2. Entitlement to an initial compensable rating prior to February 5, 2009, and in excess of 10 percent thereafter, for limited motion of the left hip.

3.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:     The American Legion




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from February 1990 to June 1990 and in the Army National Guard for Active Duty for Training from March 17, 2006, to March 19, 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In May 2009, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

During the pendency of the appeal, in a rating decision in March 2011, the RO increased the rating for the left knee from 20 percent to 30 percent, effective April 2011, and in a rating decision in October 2011, the RO increased the rating for the left hip from noncompensable to 10 percent, effective February 2009.  The Veteran continued her appeal on both disabilities for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In April 2014, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2015, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  The Board's April 2014 decision also denied service connection for a left ankle disability, but the Veteran did not include the claim for service connection for the left ankle injury in her appeal to the Court.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted, pursuant to a joint motion for a remand, the Court has remanded the claims for higher ratings for the left knee and the left hip.  The Joint Motion found the Board's prior decision inadequate for failing to discuss the functional limitations of the left knee and the left hip during a flare-up of the disabilities.  For instance, in the February 2009 VA examination, the Veteran reported weekly severe flare-ups for the left knee.  In February 2010, several flare-ups were occurring daily, but denied flare-ups in a May 2012 VA examination.  As to the left hip, she reported moderate to severe flare-ups in the February 2009 VA examination.  She reported severe flare-ups multiple times per week in the February 2010 VA examination.  In May 2012, the Veteran reported that she had flare-ups three times in the past two months, for a duration of a few hours.  

The Joint Motion noted that the VA examiners did not offer any opinions as to what, if any, functional loss or limitation of motion the Veteran experienced during the reported flare-ups.  See Mitchell v. Shinseki, 25 Vet.App. 32, 43-44 (2011) (holding that "the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups . . . Such 'determinations should, if feasible, be 'portray[ed]'...in terms of the degree of additional range-of -motion loss due to pain on use or during flare-ups.')(quoting 38 C.F.R. § 4.40)); see also DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  In addition, the Veteran has had a partial meniscectomy and the Board did not discuss whether the Veteran is entitled to a separate rating under Diagnostic Code 5259.

Accordingly, the Board has determined that the Veteran should be provided a new VA examination regarding her left hip and left knee disabilities.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination must address all of the schedular criteria as required by 38 C.F.R. § 4.71a and the functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The examiner must address the additional functional limitation during flare-ups and provide an estimate of those limitations during a flare-up or provide an explanation as to why such an explanation is not possible.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner should also estimate the loss of function, if feasible, based upon the results of the earlier VA examinations.  Finally, the examiner is asked to address whether the Veteran has any symptoms, their level of severity, and loss of function attributable to the partial meniscectomy separate and distinct from the service connected left knee limitation of flexion, limitation of extension and left knee instability.  See 38 C.F.R. § 4.14.  

As to TDIU, the Veteran is now unemployed so the record raises the issue of TDIU.  The Board notes that the Court has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  VA will grant a total disability based upon individual unemployability (TDIU) when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. § 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from securing or following a substantially gainful occupation.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is currently service connected for limitation of left knee extension at 30 percent, limitation of left knee flexion at 10 percent, left knee instability at 10 percent, and limited motion of the left hip at 10 percent.  The total combined rating for these disabilities is 50 percent.  Even allowing for the disabilities to be combined as one disability as stated under § 4.16(a), the Veteran therefore does not meet the schedular criteria for TDIU.  TDIU, however, can also be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).  It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled, and, therefore, rating boards are to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).

In a May 2010 VA counseling report regarding employability, the VA counselor concluded that the Veteran's service connected disabilities impair employability by limiting her in activities such as standing, twisting, going up stairs, kneeling, squatting, prolong siting, crawling, walking, bending, exposure to cold weather, and standing from a seated position.  

In June 2010, Capitol City Rehabilitation Group provided for VA an independent living assessment of the Veteran and noted she finished ninth grade but has had no further education.  Retraining is not feasible at the college level based on aptitude testing and if she was able to there are many jobs that she could not perform due to her numerous limitations.  She had engaged in manual labor (making cabinets) and worked as a cook in the National Guard.  After a review of her abilities to perform household chores and other activities, the counselor concluded the Veteran is basically homebound due to the severity of her disabilities.  The limitations put the Veteran at risk for reduced work performance in a number of other similarly demanding work environments.  The counselor stated the Veteran has not overcome the effects of the impairments of employability because the Veteran lacks transferable vocational skills that would be compatible with her disability limitations. For instance, her work as a cook would easily aggravate her service connected disabilities.  Consequently, the VA counselor determined that the Veteran has an employment handicap.

In an April 2012 VA rehabilitation plan, the VA counselor noted the Veteran needed house modification and adaptive equipment.  

While the Board does not have authority to grant an extraschedular rating for TDIU in the first instance, it does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 4.16(b).  The Board has determined that a referral should be made.  The Board is aware that a May 2012 VA examiner determined that the Veteran was capable of sedentary employment.  The Board notes, however, the examiner did not discuss her inability to engage in prolonged sitting.  Further there was no discussion of the findings of vocational rehabilitation experts noted above that the Veteran is also limited in her ability to obtain employment by her educational and aptitude levels.  Based on the evidence noted, the RO should develop and refer to the Director whether the Veteran is entitled to a TDIU based on an extraschedular basis if the new VA examinations do not result in the Veteran meeting the TDIU schedular criteria under 38 C.F.R. § 4.16(a).  If the Veteran now meets the criteria, then the RO should adjudicate whether she is entitled to TDIU under§ 4.16(a).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics dated from June 2015 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2. Provide the Veteran with a VA examination for the left knee.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is specifically asked to describe:

a).  Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension.  All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's left knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

b).  Any ligament instability, recurrent subluxation, or lateral instability of the left knee and, if so, its severity.

The examiner should also estimate the loss of function, if feasible, during flare-ups or during periods of repeated use, based upon the results of the earlier VA examinations, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

c).  Finally, the examiner is asked to address whether the Veteran has any symptoms, their level of severity, and loss of function attributable to the partial meniscectomy separate and distinct from the service connected left knee disability.

A complete rationale for any opinion offered should be provided.

3.  Provide the Veteran with a VA examination for the left hip.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is specifically asked to describe the Veteran's left hip disability in accordance with VA rating criteria.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's hip disability could significantly limit functional ability during flare-ups or during periods of repeated use.

The examiner should also estimate the loss of function, during flare-ups or during periods of repeated use, if feasible, based upon the results of the earlier VA examinations.

A complete rationale for any opinion offered should be provided.

4.  After the records development is completed and the foregoing VA examinations have occurred and the claims listed above have been readjudicated, if the percentage requirements of 38 C.F.R. § 4.16(a) for TDIU are met, adjudicate the issue for TDIU.  If the percentage requirements of 38 C.F.R. § 4.16(a) for TDIU are not met, the RO must refer the claim to the Director of Compensation for consideration of an extra-schedular rating.

5.  After the development requested is completed, readjudicate the claims for an increased rating for the left knee disability, increased rating for the left hip disability, and TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

